LIPEZ, Justice.
Carla Scott, Tamara Smith and Linda Blish appeal from the entry in the Superior Court (Penobscot County, Browne, A.R.J.) of a judgment as a matter of law for John T. Cyr & Sons on the plaintiffs’ complaint alleging a breach of an implied covenant of good faith and fair dealing. We have consistently refused to recognize such an implied covenant in employment contracts of indefinite duration. We declined an invitation to modify that position in Bard v. Bath Iron Works, 590 A.2d 152 (Me.1991). We decline that invitation again.
The entry is:
Judgment affirmed.
All concurring.